         Case 3:20-cv-00288-SDD-EWD          Document 20     03/29/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

PESCH
                                                                     CIVIL ACTION
VERSUS
                                                                    20-288-SDD-EWD
PROGRESSIVE
NORTHWESTERN
INSURANCE COMPANY, ETAL.


                                        RULING

        The Court has carefully considered the Motion\ the record, the law applicable to

this action, and the Report and Recommendations2 of United States Magistrate Judge

Erin Wilder-Doomes, dated February 23, 2021, to which no objection was filed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court's herein.

        ACCORDINGLY, the Motion to Remand is hereby GRANTED, IN PART, and this

matter is to be REMANDED to the Twenty-Third Judicial District Court, Parish of

Ascension, State of Louisiana, as it was untimely removed.

        IT IS FURTHER ORDERED that Plaintiff's request for an award of costs and

attorneys' fees under 28 U.S.C. § 1447(c) is hereby DENIED.

        Judgment will be entered accordingly.

        Signed in Baton Rouge, Louisiana on March 2^, 2021.




                                     CHIEF JUDff^ SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA

1 Rec. Doc. 10.
2 Rec. Doc. 19.
